t c memo united_states tax_court kirk a and ida r crandall petitioners v commissioner of internal revenue respondent docket no filed date kirk a and ida r crandall pro sese yolanda r garcia and franklin r hise for respondent memorandum opinion wolfe special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the taxable_year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the sole issue for decision is whether payments received by petitioner kirk a crandall in from the kodak welfare_benefit_plan trust are includable as gross_income on petitioners' federal_income_tax return some of the facts have been stipulated and are so found the stipulated facts and attached exhibits are incorporated by this reference petitioners resided in datil new mexico when their petition was filed on date petitioner kirk a crandall mr crandall began employment with the eastman kodak company kodak as a service representative approximately months later mr crandall became disabled the last date on which he worked at kodak was date in date mr crandall filed an application_for benefits under the kodak long term disability ltd plan sometimes hereinafter referred to as the plan his coverage under the plan became effective date a subsequent lump sum settlement of a disputed worker's compensation claim filed by mr crandall did not adversely affect his eligibility for benefits under the plan during mr crandall received payments from the kodak welfare_benefit trust in the amount of dollar_figure petitioners did not include that amount in income on their joint federal_income_tax return mr crandall's form_w-2 wage and tax statement issued by the kodak welfare_benefit trust reported the amount of dollar_figure in separate boxes alternatively entitled wages tips other compensation and disability benefits sick_pay included in wages and also in the box for total benefits paid nothing was withheld or excluded from mr crandall's benefits on their return mr crandall reported as his occupation disabled and petitioner ida crandall reported as her occupation teacher petitioners contend that the payments they received in from the kodak welfare_benefit trust are excludable from gross_income because the total amount received was not attributable to employer contributions that were not includable in petitioners' gross_income respondent determined that the payments mr crandall received must be included in petitioners' gross_income because the kodak long term disability plan was funded solely by employer contributions respondent's determinations as to petitioners' tax_liability are presumed correct and petitioners have the burden of proving otherwise rule a sec_105 provides that in general amounts received by an employee through an accident_or_health_plan for employees for personal injuries or sickness must be included in gross_income to the extent such amounts are attributable to contributions by the employer that were not includable in the gross_income of the employee or are paid_by the employer sec_105 e documents stipulated by the parties in this case establish that the payments received by mr crandall from the kodak welfare_benefit trust were made under the kodak long term disability ltd plan and that kodak funded the kodak welfare_benefit trust without any contributions from employees the parties stipulated into the record a copy of select portions of an undated employee handbook hereinafter the employee handbook in addition to a copy of applicable portions of an undated booklet issued by kodak that explained the kodak ltd plan sometimes hereinafter referred to as kodak's long term disability booklet or the booklet the copied material had been provided to respondent in by nick laino a manager in the disability management services unit of the metropolitan life_insurance_company metlife at the time metlife was responsible for reviewing claims under the plan and assisting kodak in general planning the employee handbook states the plan is known as the kodak long term disability ltd plan and is sponsored and maintained on an uninsured basis by eastman kodak company it states further the kodak welfare_benefit_plan trust with citibank n a as trustee has been established to accumulate assets of the plan and to provide funds for benefit payments the assets of the fund held by the trustee may not be used for any purpose other than for the exclusive benefit of persons entitled to benefits under the plan the booklet states that the kodak ltd plan is paid for entirely by the company there is no cost to employees from the record in this case we conclude that the payments received by mr crandall during from the kodak welfare_benefit trust were benefits under the kodak ltd plan and that such payments were attributable exclusively to contributions by kodak in support of their contention that the payments at issue were not attributable to employer contributions petitioners submitted into the record a copy of a summary annual report issued by kodak for with respect to the kodak ltd plan the summary annual report states that during the plan_year the plan had total income of dollar_figure including employer contributions of dollar_figure and realized net investment gains of dollar_figure petitioners conclude from this statement that dollar_figure percent of the plan income was from employee contributions or assets we disagree with petitioners' interpretation the quoted statement does not classify the dollar_figure as employee contributions or assets but defines that amount as realized net investment gains moreover petitioners' interpretation is inconsistent with the statement in kodak's long term disability booklet stating that the plan is paid for entirely by the company there is no cost to employees petitioners also maintain that mr crandall's payroll stubs from kodak evidence employee contributions to the plan copies of a sampling of mr crandall's payroll stubs issued by kodak during his period of active employment show that cents was deducted from his weekly earnings for disability however the employee handbook indicates that the weekly deductions of cents from mr crandall's earnings were for kodak's short-term sickness allowance plan not the kodak ltd plan according to the employee handbook the kodak sickness allowance plan ksap is a short-term benefits plan covering all employees for employees with less than years_of_service such as mr crandall the ksap provides continuation of an employee's full base pay for a period of weeks while the employee is unable to work because of sickness injury or disability the employee handbook states that kodak pays for the cost of the plan ksap however during an employee's first three years of coverage the employee contribute s cents per week through payroll deduction the corporate documents available to us demonstrate that the 60-cent payroll deductions that mr crandall incurred until he became disabled in date were for the short term coverage stipulated correspondence demonstrates that such was the administrative construction of the plan mr crandall's long term disability benefits began approximately weeks after the last date he worked at kodak date to date days or dollar_figure weeks we hold the following circumstances dispositive during mr crandall received payments from the kodak welfare_benefit trust totaling dollar_figure payments from the kodak welfare_benefit trust are made exclusively to satisfy obligations under the kodak ltd plan kodak's long term disability booklet states that the plan is paid for entirely by kodak and that there is no cost to employees the deductions of cents from mr crandall's weekly earnings were for kodak's sickness allowance plan not the kodak ltd plan petitioners did not argue nor does the record show that kodak's contributions to the plan were included in mr crandall's gross_income or that the payments he received qualify under the exception provided for under sec_105 under the circumstances of this case sec_61 and sec_105 clearly require petitioners to include in income for federal_income_tax purposes the disability payments that mr crandall received during decision will be entered for respondent both the employee handbook and the booklet state that payments under the plan are calculated as a percentage of the employee's base wage or annual salary rate less certain other_benefits
